DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 14 July 2022 has been entered.
Disposition of claims:
	Claims 1, 9-10, 12, and 17 have been amended.
	Claim 8 is withdrawn from consideration.
	Claims 1-20 are pending.
The amendment to claim 9 has overcome the rejection of claim 9 under 35 U.S.C. 112(d) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 1, 12, and 17 have overcome the rejections of claims 1-3, 6-7, 12-13, 15, and 19 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”) set forth in the last Office action; the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and further in view of Xia ‘916 (US 2010/0270916 A1) (hereafter “Xia ‘916”) set forth in the last Office action; the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and further in view of So et al. (US 2014/0077172 A1) (hereinafter “So”) set forth in the last Office action; the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and further in view of Ma (US 2010/0237334 A1) set forth in the last Office action; the rejection of claims 17-18 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action; and the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and further in view of Tokito et al. (US 2003/0091862 A1) (hereafter “Tokito”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejections of claims 1-2, 4, 6-7, and 9 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejections of claims 1-3, 7, and 9-10 under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US 2010/0127215 A1) (hereafter “Boerner”), Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), Kim et al. (US 2009/0145483 A1) (hereafter “Kim”), and Fukuzaki et al. (US 2011/0049496 A1) (hereafter “Fukuzaki”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-3, 6-7, 12-13, 15, and 19 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”) set forth in the last Office action; the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and further in view of Xia ‘916 (US 2010/0270916 A1) (hereafter “Xia ‘916”) set forth in the last Office action; the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and further in view of So et al. (US 2014/0077172 A1) (hereinafter “So”) set forth in the last Office action; the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and further in view of Ma (US 2010/0237334 A1) set forth in the last Office action; the rejection of claims 17-18 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action; and the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and further in view of Tokito et al. (US 2003/0091862 A1) (hereafter “Tokito”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejections of claims 1-2, 4, 6-7, and 9 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejections of claims 1-3, 7, and 9-10 under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US 2010/0127215 A1) (hereafter “Boerner”), Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), Kim et al. (US 2009/0145483 A1) (hereafter “Kim”), and Fukuzaki et al. (US 2011/0049496 A1) (hereafter “Fukuzaki”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election without traverse of the species represented by the instant Formula I, wherein each of Z1 to Z16 is C in the reply filed on 04 February 2022 is acknowledged.
Claim 8 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 February 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US 2010/0127215 A1) (hereafter “Boerner”), Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), Kim et al. (US 2009/0145483 A1) (hereafter “Kim”), Fukuzaki et al. (US 2011/0049496 A1) (hereafter “Fukuzaki”), and Xia ‘916 (US 2010/0270916 A1) (hereafter “Xia ‘916”).
Regarding claims 1-3, 5, 7, and 9: Boerner discloses the compound shown below {(paragraphs [0009]-[0020]: The compounds of the disclosure of Boerner has the structure of formula (I) of Boerner. Formula (I) describes a metal complex having L1, L2, and L3 where L1 is required to be present and L2 and L3 are optionally present.), (paragraph [0110]: The compounds having the structure of Formula (I) of Boerner are exemplified by Compounds (1a) to (1f).), (p. 8, Compound (1b) shown below)}.

    PNG
    media_image1.png
    713
    772
    media_image1.png
    Greyscale

The compound is useful as a material of the light-emitting layer of an organic light-emitting device {paragraphs [0020] and [0116]-[0117]}.
Boerner does not exemplify a compound in which one of the instant R1 or R2 is an alkyl or a cycloalkyl group comprising five or more C atoms or in which the compound comprises a 2-phenyl-pyridine ligand.
However, as outlined above, Boerner teaches that the compounds of Boerner have the structure of Boerner’s Formula (I), which describes a metal complex having a ligand L1 of Boerner and optionally, ligands L2 and L3 of Boerner {paragraphs [0009]-[0020]: The compounds of the disclosure of Boerner has the structure of formula (I) of Boerner. Formula (I) describes a metal complex having L1, L2, and L3 where L1 is required to be present and L2 and L3 are optionally present.}. 
The ligands L2 can be acetylacetonate or phenylpyridine {paragraph [0086]}.
Lee compounds useful as the light-emitting material of the light-emitting layer of an organic light-emitting device {(paragraphs [0010]-[0011], [0042]-[0046], and [0105]: The compounds of the disclosure of Lee have the structure of Formula 1 and comprise a ligand L1 having the structure of the Formula 2.), (paragraphs [0026]-[0032], [0242]-[0250])}.
The compounds of Lee comprise a ligand L1 that can comprise a triphenylene substructure {(paragraphs [0010]-[0011], [0042]-[0046], and [0105]: The compounds of the disclosure of Lee have the structure of Formula 1 and comprise a ligand L1 having the structure of the Formula 2.), (paragraphs [0133], [0144], and [0236]: L1 can comprise a triphenylene structure.)}. The compounds can further comprise a ligand L2 {paragraphs [0010] and [0042]}. The ligand L2 can be unsubstituted 2-phenylpyridine or acetylacetonate {paragraph [0218]}.
Kim teaches compounds useful as the light-emitting material of the light-emitting layer of an organic light-emitting device {paragraphs [0007]-[0010], [0024], [0027]}. The compounds are iridium complexes comprising a 2-phenylquinoline ligand and a secondary ligand {paragraphs [0007]-[0010], [0024], [0027]}. The secondary ligand can be unsubstituted 2-phenylpyridine or acetylacetonate {paragraph [0038]}.
Thus, an unsubstituted 2-phenylpyridine is a known alternative to acetylacetonate.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Boerner shown above by substituting an unsubstituted 2-phenylpyridine in place of the acetylacetonate ligand, based on the teaching of Boerner, Lee, and Kim. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of a phenylpyridine ligand would have been one from a finite number of identified, predictable solutions—the types of ligands L2 identified by Boerner—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Boerner does not exemplify a compound in which one of the instant R1 or R2 is an alkyl or a cycloalkyl group comprising five or more C atoms.
However, as outlined above, Boerner teaches that the compounds of Boerner have the structure of Boerner’s Formula (I), which describes a metal complex having a ligand L1 of Boerner {paragraphs [0009]-[0020]: The compounds of the disclosure of Boerner has the structure of formula (I) of Boerner. Formula (I) describes a metal complex having L1, L2, and L3 where L1 is required to be present and L2 and L3 are optionally present.}. 
The ligand L1 of the compound of Boerner shown above comprises the structure shown below {paragraph [0026]}.

    PNG
    media_image2.png
    530
    635
    media_image2.png
    Greyscale

Where R1 is an N-comprising moiety that bonds to the metal center {paragraphs [0011]-[0013] and [0026]}. R1 can be pyridine and can be substituted by an alkyl group {paragraph [0078]}.
Fukuzaki teaches a phosphorescent metal complex having the structure of Fukuzaki’s formula (1) for use in an organic electroluminescent device {paragraphs [0066]-[0070]; the compound represented by Fukuzaki’s formula (1) is the phosphorescent material.}. The metal complex comprises a branched alkyl group substituent that is sterically bulky {paragraphs [0068]-[0070]}. The sterically bulky branched alkyl group provides spatial separation between the metal complexes, reducing dimerization reactions between metal complexes, prolonging device lifetime of a device using the compound {paragraph [0068]}. The sterically bulky branched alkyl group also increases the dispersibility of the compounds in the light emitting layer, increasing the efficiency of a device using the compound {paragraph [0069]}. The sterically bulky branched alkyl group also increases the solubility of the compound {paragraph [0070]}.
The compound having the structure of Fukuzaki's formula (1) is substituted by Fukuzaki’s group S11, which is a sterically bulky branched alkyl group {(p. 9, formula (1)), (paragraph [0071]; S11 is represented by Fukuzaki’s structures (a) to (w)), (p. 10, structures (a) to (w))}. S11 can be 
    PNG
    media_image3.png
    88
    88
    media_image3.png
    Greyscale
 {(paragraph [0071]; S11 is represented by Fukuzaki’s structures (a) to (w)), (p. 10, structures (a) to (w))}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the compound of Boerner by substituting 
    PNG
    media_image3.png
    88
    88
    media_image3.png
    Greyscale
 onto the compound, based on the teaching of Fukuzaki. The motivation for doing so would have been to provide a sterically bulky group that provides increase dispersibility of the metal complexes, improving lifetime and efficiency of a device using the compound, as well as increasing the solubility of the compound, as taught by Fukuzaki. Furthermore, it would have been obvious to have placed the substituent on one of the pyridine rings of the metal complex, because the positions on the pyridine rings would represent a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Boerner as modified by Lee, Kim, and Fukuzaki does not teach that the alkyl group substituents are deuterated.
Xia ‘916 teaches iridium complexes comprising deuterated alkyl groups {paragraphs [0068]-[0069]; The compounds of the invention have the structure of Formula I, and the compounds having the structure of Formula I preferably have at least one substituent comprising CD3, CD2, or CD.}. 
Xia ‘916 sought to provide iridium complex compounds with improved efficiency and long lifetime by including deuterated alkyl substituents {p. 7, paragraph [0063]}. C-D bonds are stronger than C-H bonds, and due to the kinetic isotope effect, the rates of reactions involving C-D bonds is slower than the rates of reactions involving C-H bonds, improving compound stability {p. 7, paragraph [0063]}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Boerner’s compound shown above, by fully deuterating all of the alkyl group substituents of the compound, based on the teachings of Xia ‘916. The motivation for doing so would have been to provide iridium complex compounds with improved efficiency and long lifetime, as taught by Xia ‘916.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US 2010/0127215 A1) (hereafter “Boerner”), Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and Fukuzaki et al. (US 2011/0049496 A1) (hereafter “Fukuzaki”).
Regarding claims 1-4 and 7: Boerner discloses the compound shown below {(paragraphs [0009]-[0020]: The compounds of the disclosure of Boerner has the structure of formula (I) of Boerner. Formula (I) describes a metal complex having L1, L2, and L3 where L1 is required to be present and L2 and L3 are optionally present.), (paragraph [0110]: The compounds having the structure of Formula (I) of Boerner are exemplified by Compounds (1a) to (1f).), (p. 8, Compound (1b) shown below)}.

    PNG
    media_image1.png
    713
    772
    media_image1.png
    Greyscale

The compound is useful as a material of the light-emitting layer of an organic light-emitting device {paragraphs [0020] and [0116]-[0117]}.
Boerner does not exemplify a compound in which one of the instant R1 or R2 is an alkyl or a cycloalkyl group comprising five or more C atoms or in which the compound comprises a 2-phenyl-pyridine ligand.
However, as outlined above, Boerner teaches that the compounds of Boerner have the structure of Boerner’s Formula (I), which describes a metal complex having a ligand L1 of Boerner and optionally, ligands L2 and L3 of Boerner {paragraphs [0009]-[0020]: The compounds of the disclosure of Boerner has the structure of formula (I) of Boerner. Formula (I) describes a metal complex having L1, L2, and L3 where L1 is required to be present and L2 and L3 are optionally present.}. 
The ligands L2 can be acetylacetonate or phenylpyridine {paragraph [0086]}.
Lee compounds useful as the light-emitting material of the light-emitting layer of an organic light-emitting device {(paragraphs [0010]-[0011], [0042]-[0046], and [0105]: The compounds of the disclosure of Lee have the structure of Formula 1 and comprise a ligand L1 having the structure of the Formula 2.), (paragraphs [0026]-[0032], [0242]-[0250])}.
The compounds of Lee comprise a ligand L1 that can comprise a triphenylene substructure {(paragraphs [0010]-[0011], [0042]-[0046], and [0105]: The compounds of the disclosure of Lee have the structure of Formula 1 and comprise a ligand L1 having the structure of the Formula 2.), (paragraphs [0133], [0144], and [0236]: L1 can comprise a triphenylene structure.)}. The compounds can further comprise a ligand L2 {paragraphs [0010] and [0042]}. The ligand L2 can be 2-phenylpyridine or acetylacetonate {paragraph [0218]}.
Lee teaches that the ligand L2 can alternatively be one of the structures shown below {paragraph [0218] and p. 39}.

    PNG
    media_image4.png
    264
    136
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    262
    197
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    213
    215
    media_image6.png
    Greyscale


Where Z11 and Z12 can be hydrogen, deuterium, alkyl, silyl, amino, nitrile, halogen, aryl, or heteroaryl among other options {paragraph [0222]}.
Thus, the 2-phenylpyridine ligands of Lee shown above are a known alternatives to acetylacetonate.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Boerner shown above by substituting one of the 2-phenyl pyridine ligands of Lee shown above in place of the acetylacetonate ligand, based on the teaching of Boerner and Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of one of the 2-phenylpyridine ligands of Lee would have been one from a finite number of identified, predictable solutions—the types of ligands L2 identified by Boerner and Lee—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Boerner does not exemplify a compound in which one of the instant R1 is an alkyl or a cycloalkyl group comprising five or more C atoms.
However, as outlined above, Boerner teaches that the compounds of Boerner have the structure of Boerner’s Formula (I), which describes a metal complex having a ligand L1 of Boerner {paragraphs [0009]-[0020]: The compounds of the disclosure of Boerner has the structure of formula (I) of Boerner. Formula (I) describes a metal complex having L1, L2, and L3 where L1 is required to be present and L2 and L3 are optionally present.}. 
The ligand L1 of the compound of Boerner shown above comprises the structure shown below {paragraph [0026]}.

    PNG
    media_image2.png
    530
    635
    media_image2.png
    Greyscale

Where R1 is an N-comprising moiety that bonds to the metal center {paragraphs [0011]-[0013] and [0026]}. R1 can be pyridine and can be substituted by an alkyl group {paragraph [0078]}.
Fukuzaki teaches a phosphorescent metal complex having the structure of Fukuzaki’s formula (1) for use in an organic electroluminescent device {paragraphs [0066]-[0070]; the compound represented by Fukuzaki’s formula (1) is the phosphorescent material.}. The metal complex comprises a branched alkyl group substituent that is sterically bulky {paragraphs [0068]-[0070]}. The sterically bulky branched alkyl group provides spatial separation between the metal complexes, reducing dimerization reactions between metal complexes, prolonging device lifetime of a device using the compound {paragraph [0068]}. The sterically bulky branched alkyl group also increases the dispersibility of the compounds in the light emitting layer, increasing the efficiency of a device using the compound {paragraph [0069]}. The sterically bulky branched alkyl group also increases the solubility of the compound {paragraph [0070]}.
The compound having the structure of Fukuzaki's formula (1) is substituted by Fukuzaki’s group S11, which is a sterically bulky branched alkyl group {(p. 9, formula (1)), (paragraph [0071]; S11 is represented by Fukuzaki’s structures (a) to (w)), (p. 10, structures (a) to (w))}. S11 can be 
    PNG
    media_image3.png
    88
    88
    media_image3.png
    Greyscale
 {(paragraph [0071]; S11 is represented by Fukuzaki’s structures (a) to (w)), (p. 10, structures (a) to (w))}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the compound of Boerner by substituting 
    PNG
    media_image3.png
    88
    88
    media_image3.png
    Greyscale
 onto the compound, based on the teaching of Fukuzaki. The motivation for doing so would have been to provide a sterically bulky group that provides increase dispersibility of the metal complexes, improving lifetime and efficiency of a device using the compound, as well as increasing the solubility of the compound, as taught by Fukuzaki. Furthermore, it would have been obvious to have placed the substituent on one of the pyridine rings of the metal complex, because the positions on the pyridine rings would represent a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 6: Boerner as modified by Lee and Fukuzaki teaches all of the features with respect to claim 1, as outlined above.
Boerner as modified by Lee and Fukuzaki does not exemplify that the instant n is 2. 
However, as outlined above, Boerner teaches that the compounds of Boerner have the structure of Boerner’s Formula (I), which describes a metal complex having a ligand L1 of Boerner and optionally, ligands L2 and L3 of Boerner {paragraphs [0009]-[0020]: The compounds of the disclosure of Boerner has the structure of formula (I) of Boerner. Formula (I) describes a metal complex having L1, L2, and L3 where L1 is required to be present and L2 and L3 are optionally present.}. 
he ligand L1 of the compound of Boerner shown above comprises the structure shown below {paragraph [0026]}.

    PNG
    media_image2.png
    530
    635
    media_image2.png
    Greyscale


Where R1 is an N-comprising moiety that bonds to the metal center {paragraphs [0011]-[0013] and [0026]}. R1 can be pyridine and can be substituted by an alkyl group {paragraph [0078]}.
The ligands L2 can be acetylacetonate or phenylpyridine {paragraph [0086]}.
The compounds of Boerner can have 1, 2, or 3 of the ligands L1 when coordinated to Ir {paragraph [0019]}. Thus, for the modified compounds of Boerner comprising a 2-phenylpyridine ligand, the compounds can comprise one or two 2-phenylpyridine ligands. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Boerner by using two of the 2-phenylpyridine ligands of Lee shown above, based on the teaching of Boerner. The modification would have been a combination of prior art elements (the number of each of the types of ligands in the compounds of Boerner) according to known methods to yield predictable results. See MPEP 2143(I)(A). The choice of one of the 2-phenylpyridine ligands of Lee would have been one from a finite number of identified, predictable solutions—the types of ligands L2 identified by Boerner and Lee—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US 2010/0127215 A1) (hereafter “Boerner”), Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and Fukuzaki et al. (US 2011/0049496 A1) (hereafter “Fukuzaki”) as applied to claim 1 above, and further in view of Xia ‘916 (US 2010/0270916 A1) (hereafter “Xia ‘916”).
Regarding claim 5: Boerner as modified by Lee and Fukuzaki teaches all of the features with respect to claim 1, as outlined above.
Boerner as modified by Lee and Fukuzaki does not teach does not teach that the alkyl group substituents are deuterated.
Xia ‘916 teaches iridium complexes comprising deuterated alkyl groups {paragraphs [0068]-[0069]; The compounds of the invention have the structure of Formula I, and the compounds having the structure of Formula I preferably have at least one substituent comprising CD3, CD2, or CD.}. 
Xia ‘916 sought to provide iridium complex compounds with improved efficiency and long lifetime by including deuterated alkyl substituents {p. 7, paragraph [0063]}. C-D bonds are stronger than C-H bonds, and due to the kinetic isotope effect, the rates of reactions involving C-D bonds is slower than the rates of reactions involving C-H bonds, improving compound stability {p. 7, paragraph [0063]}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Boerner’s compound shown above, by fully deuterating all of the alkyl group substituents of the compound, based on the teachings of Xia ‘916. The motivation for doing so would have been to provide iridium complex compounds with improved efficiency and long lifetime, as taught by Xia ‘916.

Claim(s) 12-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US 2010/0127215 A1) (hereafter “Boerner”), Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and Fukuzaki et al. (US 2011/0049496 A1) (hereafter “Fukuzaki”) as applied to claim 1 above, and further in view of Ma (US 2010/0237334 A1) (hereafter “Ma”).
Regarding claims 12-13 and 15-16: Boerner as modified by Lee and Fukuzaki teaches all of the features with respect to claim 1, as outlined above. 
Claim 12 differs from claim 1 in that the compound having the structure of the instant Formula I is required to be comprised in the organic layer of an organic light emitting device.
Boerner does not exemplify a specific device comprising the compound of Boerner.
However, Boerner teaches that the compounds of Boerner are useful as emitter materials in the light emitting layer of an organic light emitting device and can be mixed with a host material {paragraphs [0116]-[0121]}. Boerner teaches that organic light-emitting devices using the metal complexes of Boerner as light emitting materials have high efficiency and high color purity {paragraphs [0020]-[0021]}.
Ma teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0021]-[0024] as well as paragraphs [0098]-[0099]: Example 1}.
The organic layer comprises a light emitting layer {paragraphs [0021]-[0024] as well as paragraphs [0098]-[0099]: Example 1}.
The light emitting layer comprises a host material having the structure of the compounds of Ma and an iridium metal complex as a light-emitting material {(abstract as well as paragraphs [0014], [0033], and [0047] in addition to paragraphs [0098]-[0099]: Example 1 all show compounds of Ma as host materials), (claims 24 and 25: the light-emitting material can be an iridium complex; This is also demonstrated in paragraphs [0098]-[0099]: Example 1.)}.
Ma exemplifies the compound shown below as a host material {(paragraph [0045]: The compounds of the invention include Compound 1S, shown below), (paragraphs [0048]-[0050]: Compound 1S.), (paragraphs [0098]-[0099]: Example 1)}.

    PNG
    media_image7.png
    603
    671
    media_image7.png
    Greyscale

Ma additionally teaches that the host materials of Ma can be used to produce organic light emitting devices having good lifetime, good efficiency, and low driving voltage {paragraph [0033]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Boerner by using it as the light-emitting material of the light-emitting layer in the organic light emitting device of Ma, using the host of Ma described above, based on the teaching of Boerner and Ma. The motivation for doing so would have been to provide an organic light emitting device having high efficiency and high color purity due to the presence of the modified iridium metal complex of Boerner, based on the teaching of Boerner and Ma, as well as good lifetime, good efficiency, and low driving voltage due to the presence of the host material of Ma, based on the teaching of Ma.

Regarding claim 19: Boerner as modified by Lee, Fukuzaki, and Ma teaches all of the features with respect to claims 1 and 12, as outlined above.
As described above, the light-emitting layer of the device taught by Boerner as modified by Lee, Fukuzaki, and Ma comprises a host and a dopant. A light-emitting layer comprising a host and a dopant is a formulation, which in this case is a formulation comprising the modified compound of Boerner.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US 2010/0127215 A1) (hereafter “Boerner”), Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and Fukuzaki et al. (US 2011/0049496 A1) (hereafter “Fukuzaki”), and Ma (US 2010/0237334 A1) (hereafter “Ma”) as applied to claim 12 above, and further in view of So et al. (US 2014/0077172 A1) (hereinafter “So”).
Regarding claim 14: Boerner as modified by Lee, Fukuzaki, and Ma teaches all of the features with respect to claim 12, as outlined above.
Boerner does not teach that the compound of Lee is used as a phosphorescent sensitizer for a thermally activated delayed fluorescence material.
So teaches organic light emitting devices in which the emissive layer comprises a thermally activated delayed fluorescence material and a sensitizer that is a phosphorescent material {abstract; Fig. 4 as described in paragraph [0039]}.
So teaches that such an arrangement leads to reduced degradation and provide sensitization of up to 100% exciton utilization {paragraphs [0035] and [0038]-[0039]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Boerner as modified by Lee, Fukuzaki, and Ma such that the emissive layer comprised a thermally activated delayed fluorescence material and the modified compound of Boerner was used as a phosphorescent sensitizer for the thermally activated delayed fluorescence material, based on the teaching of So. The motivation for doing so would have been to provide a device with reduced degradation and sensitization of up to 100% exciton utilization, as taught by So.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US 2010/0127215 A1) (hereafter “Boerner”), Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and Fukuzaki et al. (US 2011/0049496 A1) (hereafter “Fukuzaki”), and Ma (US 2010/0237334 A1) (hereafter “Ma”) as applied to claim 12 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claims 17-18: Boerner as modified by Lee, Fukuzaki, and Ma teaches all of the features with respect to claim 12, as outlined above.
Claims 17-18 differ from claim 12 in that claims 17-18 require that an organic light-emitting device meeting the limitations of the current claim 12 is used in a consumer product.
Boerner does not exemplify a consumer product comprising the organic light emitting device of Lee described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Boerner as modified by Lee, Fukuzaki, and Ma to be part of a flat panel display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US 2010/0127215 A1) (hereafter “Boerner”), Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), and Fukuzaki et al. (US 2011/0049496 A1) (hereafter “Fukuzaki”), and Ma (US 2010/0237334 A1) (hereafter “Ma”) as applied to claims 1 and 12 above, and further in view of Tokito et al. (US 2003/0091862 A1) (hereafter “Tokito”).
Regarding claim 20: Boerner as modified by Lee, Fukuzaki, and Ma teaches all of the features with respect to claims 1 and 12, as outlined above.
Boerner does not teach a polymer comprising the compound of Lee shown above.
However, as described above, the compound of Boerner is used as a phosphorescent light-emitting dopant of the light-emitting layer of an organic light-emitting device.
Additionally, as outlined above, the light-emitting layer of the device of taught by Boerner as modified by Lee, Fukuzaki, and Ma further comprises a host material.
Tokito teaches polymeric phosphorescent materials for use in an organic light-emitting device {paragraph [0083]}.
The polymeric phosphorescent materials can be used as the luminescent material of an organic light-emitting device {paragraph [0121]}.
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit and a carrier transporting unit {paragraph [0083]}. The phosphorescent unit can be comprised of a phosphorescent iridium complex {(paragraphs [0086]-[0087]: The phosphorescent site is a transition metal complex.), (paragraph [0095]: Iridium metal complexes are exemplified the phosphorescent site.)}.
Because a host material for a light-emitting layer of an organic electroluminescent device must transport holes and electrons to the light-emitting material, it is a carrier transporting material.
Therefore, the light-emitting layer of Lee is comprised of a phosphorescent light-emitting material and a carrier transporting material.
Tokito exemplifies that both the carrier transporting material and the phosphorescent light-emitting material can be side-chains on the polymer, as shown below {paragraphs [0078], [0084]-[0085] and Fig. 1(d)}.

    PNG
    media_image8.png
    859
    1201
    media_image8.png
    Greyscale

As shown below, Tokito exemplifies that this arrangement can consist of a carrier transporting site connected to the polymer backbone through a single bond and the phosphorescent site (exemplified by the iridium coordination moiety shown below) through an alkyl chain, wherein the polymer backbone is an alkyl chain {paragraph [0097]}.

    PNG
    media_image9.png
    512
    1249
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    665
    701
    media_image10.png
    Greyscale

Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device {paragraph [0083]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light-emitting layer of the organic electroluminescent device of Boerner as modified by Lee, Fukuzaki, and Ma by linking the modified compound of Lee and the matrix material (the host material of Ma) in a polymer, based on the teaching of Tokito. The motivation for doing so would have been to suppress aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As outlined above, the closest prior art is Boerner et al. (US 2010/0127215 A1) (hereafter “Boerner”) as outlined above. However, Boerner does not teach the specific substitution pattern of any of the compounds of the instant claims 10 or 11. While any of the substituents individually may have been known in the prior art, providing each of the substituents at each of the positions would not have been obvious. Such a series of selections would not have been on the whole a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. Furthermore, the prior art does not provide teaching or motivation for modifying the compounds of Boerner to have any of the specific substituent patterns of the compounds of the current claims 10 or 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786